              Case 2:20-cr-00035-RAJ Document 23 Filed 07/02/20 Page 1 of 3




 1                                                          The Honorable Judge Richard A. Jones
 2
 3
 4
 5
                          UNITED STATES DISTRICT COURT FOR THE
 6
                            WESTERN DISTRICT OF WASHINGTON
 7                                    AT SEATTLE
 8
     UNITED STATES OF AMERICA,                       NO. 2:20-cr-00035-RAJ
 9
                                 Plaintiff,
10                                                   ORDER GRANTING
                          v.
                                                     DEFENDANT’S MOTION TO
11
                                                     PROCEED WITH GUILTY PLEA
     NATHAN BRASFIELD,
12                                                   VIA VIDEOCONFERENCE
13                               Defendant.
14
15          This matter comes before the Court on Defendant Nathan Brasfield’s motion to
16 proceed with entry of a guilty plea by videoconference. Dkt. 21. The Court has considered
17 the motion, the government’s response, and the files and pleadings herein, and for the
18 reasons set forth below hereby GRANTS the motion.
19
                                    I. PROCEDURAL HISTORY
20
            The defendant has been charged by Indictment with one count of Felon in Possession
21
     of Ammunition. Dkt. 12. He was ordered detained following his initial appearance. Dkt. 9.
22
     He was also detained for supervised release violations alleged under CR14-155RAJ. The
23
     instant case is set for a status conference on August 7, 2020 at 11:00 a.m. Dkt. 19. The
24
     government filed notices of related case under both cause numbers on May 20, 2020.
25
     Dkt. 20, 64. The supervised release matter was reassigned to this Court on May 20, 2020.
26
     An evidentiary revocation hearing related to the alleged supervised release violations is set
27
     before this Court on August 7, 2020, at 11:00 a.m.
28



      ORDER – 1
              Case 2:20-cr-00035-RAJ Document 23 Filed 07/02/20 Page 2 of 3




1           The parties have reported they have reached a plea agreement. In-person plea
2 hearings are not currently possible due to the COVID-19 emergency. Pursuant to General
3 Order 08-20, the courthouses in the Western District of Washington will not be open for such
4 proceedings until at least August 3, 2020. In light of this delay, the defendant has brought a
5 motion seeking to conduct his plea hearing by videoconference. Dkt. 21.
6
                                            II. DISCUSSION
7
            Ordinarily, a defendant “must be present” for a change of plea hearing. Fed. R.
8
     Civ. P. 43(a). Rule 43 provides for limited exceptions, including for some sentencing
9
     proceedings, but none of the exceptions applies to a plea. Fed. R. Civ. P. 43(c).
10
     Consequently, under ordinary circumstances, “the district court has no discretion to
11
     conduct a guilty plea hearing by videoconference, even with the defendant’s permission.”
12
     United States v. Bethea, 888 F.3d 864, 867 (7th Cir. 2018).
13
            But these are not ordinary circumstances. Section 15002 of the Coronavirus Aid,
14
     Relief, and Economic Security Act (“CARES Act”) empowers Chief District Judges to
15
     authorize hearings by video or telephonic conference when: (1) such hearings “cannot be
16
     conducted in person without seriously jeopardizing public health and safety;” (2) “the district
17
     judge in a particular case finds for specific reasons that the plea or sentencing in that case
18
     cannot be further delayed without serious harm to the interests of justice;” and (3) upon
19
     “consent of the defendant . . . after consultation with counsel.” CARES Act, Pub. L. 116-136
20
     §§ 15002(b)(2), (4). The Chief Judge of this Court has made such an authorization. General
21
     Order 04-20 (W.D. Wash. March 30, 2020). Thus, a plea hearing may be held by
22
     videoconference, but only upon a finding “for specific reasons that the plea . . . cannot be
23
     further delayed without serious harm to the interests of justice.” CARES Act
24
     §15002(b)(2)(a); General Order 04-20 at 3.
25
            The defendant argues that if his plea is delayed until the courthouse reopens, he will
26
     have to wait at least an additional three months before he is sentenced, which will in turn
27
     delay his transfer to his designated Bureau of Prisons facility, thus depriving him of the
28



      ORDER – 2
              Case 2:20-cr-00035-RAJ Document 23 Filed 07/02/20 Page 3 of 3




 1 opportunity to participate in and benefit from programming (vocation and/or drug treatment)
 2 at his designated facility. These opportunities are absent at the Federal Detention Center at
 3 SeaTac where he is currently housed.
 4         In response, the government doesn’t appear to oppose the motion, but merely sets
 5 forth its agreement that delaying the defendant’s sentencing hearing might limit his ability to
 6 participate in certain programs within the Bureau of Prisons, and its acknowledgement that
 7 this is a basis for the Court to find that delaying entry of his plea would result in “serious
 8 harm to the interests of justice” under the CARES Act.
 9         The Court finds that for the reasons set forth by the defendant, a delay of his plea
10 hearing to a time when it can be conducted in person presents a serious harm to the interests
11 of justice in this matter.
12
13                                            III. ORDER
14         For the reasons set forth above, the defendant’s motion does identify circumstances
15 that can support a finding of “serious harm to the interests of justice” as required by the
16 CARES Act and General Order 04-20. Therefore, it is hereby ORDERED that Defendant
17 Nathan Brasfield’s motion to appear by videoconference for entry of a guilty plea (Dkt. 21)
18 is GRANTED.
19         The parties are directed to schedule a plea hearing to be held via videoconference
20 before the criminal-duty magistrate judge. The Court directs that the magistrate judge shall,
21 at the beginning of the plea hearing, personally address the defendant to confirm that the
22 remote hearing is being held with his consent.
23         DATED this 2nd day of July, 2020.
24
25                                                    A
26                                                    The Honorable Richard A. Jones
27                                                    United States District Judge
28



     ORDER – 3
